Title: To Thomas Jefferson from Volney, 22 May 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        Georgetown 22 Mai 1796
                    
                    Le lieu d’où je datte cette lettre Vous prouve que je suis deja bien rapproché de Vous, et je vais M’en rapprocher beaucoup davantage. Demain je pars pour remonter Le potomack et Le shenando et Me rendre par Staunton à Monticello. J’estime que ce Circuit Ne m’employera pas Moins de dix jours, ayant à Voir des forges et des Mines et voulant même faire une pointe a frederick town où je dois trouver un ancien collègue Etabli. Mr. Ross de Richmond a eu la complaisance de se charger de Ma legere Valise qu’il Vous adressera; en sorte que degagé de tout bagage je Marche Militairement partie à pied et partie a cheval Selon les occasions. On pretend que j’aurai à essuyer de grandes chaleurs; Mais c’est precisement une comparaison a faire avec La Syrie et L’Egypte; et je N’en goûterai que Mieux le plaisir de me reposer a Monticello. C’est en prenant ce lieu pour L’agreable point de Vue de Ma course actuelle que j’ai L’honneur de Vous offrir Mes Sentimens D’estime et d’attachement.
                    
                        C: Volney
                    
                